Name: Commission Regulation (EEC) No 3364/84 of 30 November 1984 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/34 Official Journal of the European Communities 1 . 12. 84 COMMISSION REGULATION (EEC) No 3364/84 of 30 November 1984 fixing the rate of the additional aid for dried fodder the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2 . The amount of the subsidy and in the case of advance fixing for April 198S, will , however, as for dried fodder, be confirmed or replaced as from 1 December 1984 to take into account the guide price which is fixed for these products for the 1985/86 marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2232/84 (3), as last amended by Regulation (EEC) No 3050/84 (4) ; Whereas, in the absence of the guide price for the 1985/86 marketing year for dried fodder and in the case of advance fixing for April 1985, the amount of subsidy on these product has been obtainable only on the basis of the guide price for April 1 984 ; whereas, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1985/86 marketing year is known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2232/84 and Article 104 of the Act of Accession of Greece to Article 2 This Regulation shall enter into force on 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5. 1978 , p. 1 . (2) OJ No L 132, 21 . 5 . 1983, p. 29 . {&gt;) OJ No L 205, 1 . 8 . 1984, p. 27. O OJ No L 288 , 1 . 11 . 1984, p. 31 . 1 . 12 . 84 Official Journal of the European Communities No L 313/35 ANNEX to the Commission Regulation of 30 November 1984 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 December 1984 to dried fodder (ECU/ tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 54,009 27,005 Additional aid in case of advance fixing for the month of : (ECU/ tonne) January 1985 49,157 24,579 February 1985 48,740 24,370 March 1985 48,740 24,370 April 1985 (') 43,347 21,674 May 1985 (2) 0 0 June 1985 (2) 0 0 July 1985 (2) 0 0 August 1985 (2) 0 0 September 1985 (2) 0 0 October 1985 (2) 0 0 (') Subject to the fixing for the 1985/86 marketing year of the guide price for dried fodder and of the percentages mentioned in Article 5 of Regulation (EEC) No 1117/78 . (2) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .